Case 2:20-cv-06518-SRC-CLW Document 14 Filed 08/31/20 Page 1 of 2 PageID: 152




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
CRISTA DOUGHERTY,                   :
                                    :
      Plaintiff,                    :                Civil Action No. 20-6518 (SRC)
                                    :
                  v.                :
                                    :                     OPINION & ORDER
DREW UNIVERSITY,                    :
                                    :
      Defendant.                    :
____________________________________:

CHESLER, U.S.D.J.

       This matter comes before the Court on the motion to dismiss the Complaint, pursuant to

Federal Rule of Civil Procedure 12(b)(6), by Defendant Drew University. On August 25,

2020, Plaintiff filed an Amended Complaint, in lieu of opposition to this motion, pursuant to

Federal Rule of Civil Procedure 15(a)(1), which states:

       Amending as a Matter of Course. A party may amend its pleading once as a
       matter of course within:

       (A) 21 days after serving it, or
       (B) if the pleading is one to which a responsive pleading is required, 21 days after
       service of a responsive pleading or 21 days after service of a motion under Rule
       12(b), (e), or (f), whichever is earlier.

       Because the instant motion to dismiss sought to dismiss the Complaint, and because

Plaintiff has now filed an Amended Complaint as of right, the motion to dismiss will be denied

without prejudice as moot.

       For these reasons,

       IT IS on this 31st day of August, 2020

       ORDERED that Defendant’s motion to dismiss the Complaint (Docket Entry No. 9) is

                                                 1
Case 2:20-cv-06518-SRC-CLW Document 14 Filed 08/31/20 Page 2 of 2 PageID: 153




DENIED without prejudice as moot.

                                         s/ Stanley R. Chesler
                                    Stanley R. Chesler, U.S.D.J.




                                       2
